Order entered July 31, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00920-CV

                              RODRICK SAMPLES, Appellant

                                               V.

THE DALLAS COUNTY SPECIAL CIVIL SERVICE COMMISSION, ET AL., Appellees

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-11245

                                           ORDER
       Before the Court is appellant’s July 25, 2014 motion asking this Court to remand this

case for a hearing on his Texas Rule of Civil Procedure 306a motion. The filing of a notice of

appeal does not deprive the trial court of jurisdiction to rule on his rule 306a motion. See Wells

Fargo Bank, N.A. v. Erickson, 267 S.W.3d 139, 148 (Tex. App.—Corpus Christi 2008, no pet.).

Accordingly, we DENY appellant’s motion as moot.

       A hearing on appellant’s motion is scheduled for August 6, 2014. On the Court’s own

motion, we ORDER Gary Fitzsimmons, Dallas County Clerk, to file, ON OR BEFORE

AUGUST 15, 2014, a supplemental clerk’s record containing the trial court’s written order on

appellant’s motion. We DIRECT the Clerk of this Court to send a copy of this order by
electronic transmission to the Honorable Jim Jordan, Judge of the 160th Judicial District Court,

Gary Fitzsimmons, and all counsel of record.

                                                   /s/     ADA BROWN
                                                           JUSTICE